Citation Nr: 0720018	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
with hypertension, to include as secondary to service-
connected right knee disability.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of housebound 
status.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In May 2005, the Board issued a decision by which it denied 
entitlement to service connection for a left knee disorder 
and denied higher initial ratings for right knee 
disabilities.  The Board granted an extension of a temporary 
total evaluation based on the need for convalescence 
following right knee surgery.  The Board remanded the claim 
of service connection for a cardiac disorder, Chapter 35 
eligibility, and special monthly compensation (SMC) claims 
for additional development.  

Subsequent to the May 2005 decision, the veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  Concurrently, the remanded issues were 
forwarded to the Appeals Management Center (AMC) in 
Washington, D.C. for development.  During this same time 
period, the RO adjudicated multiple claims, apparently by way 
of evidence maintained in a temporary claims file kept at the 
RO.

The Board notes that in April 2001, the veteran had appointed 
the Kentucky Department of Veterans Affairs (KDVA) as his 
representative.  In furtherance of his appeal to the Court, 
the veteran appointed attorney Barbara Girard as counsel.  
Despite an August 2005 letter from Ms. Girard, which 
indicates that her representation was for the veteran's 
appeal before the Court, the veteran executed a VA Form 21-
22a (Appointment of Individual as Claimant's Representative) 
in August 2005.  Under 38 C.F.R. § 20.607 (2006), this action 
had the effect of automatically revoking his earlier 
designation of KDVA as representative.  Shortly thereafter, 
Ms. Girard informed VA of her retirement from the practice of 
law.  The claims file does not contain a subsequently 
executed appointment of a representative.  Consequently, it 
appears from the claims file that the veteran is currently 
unrepresented.

A review of the record indicates that the AMC and the RO 
continued to acknowledge KDVA as the veteran's 
representative.  This is seen in rating decisions and 
correspondence throughout 2006.  The rating decisions also 
indicate that KDVA continued to submit arguments to the RO on 
behalf of the veteran.  As noted, according to the claims 
file, the veteran is unrepresented at this time.  However, 
the Board is mindful that documentation of a re-appointment 
of KDVA may exist in the temporary claims file which is 
likely now at the RO.  Because the AMC did not integrate the 
RO's temporary file with the claims file that it possessed 
after the remand, the Board is left only with conjecture on 
the representation question.  Therefore, the temporary claims 
file needs to be integrated with the original claims file.  
If documentation of KDVA's appointment is absent from the 
file, the veteran must be advised by letter that Barbara 
Girard has retired and that he is currently unrepresented.  
Because an appellant will be accorded opportunity for full 
representation in all stages of an appeal, the veteran should 
then be given the opportunity to appoint another 
representative of his choosing.  Any newly appointed 
representative should be given the opportunity to assist the 
veteran with his appeal.

Turning to substantive questions regarding the issues 
remaining on appeal, the Board notes that, during the time 
period when the claims file was at the AMC, the RO apparently 
was gathering new evidence and adjudicating claims.  Faxed 
copies of RO-prepared rating decisions, dated in April 2006 
and November 2006, have been associated with the original 
claims file.  However, any related evidence and other 
documentation from the RO's temporary file have not been 
integrated with the original claims file.  Of significance, 
the RO actually adjudicated the Chapter 35 eligibility issue 
in both the April 2006 and November 2006 rating decisions and 
partially granted SMC on the account of housebound status in 
the April 2006 decision.  Meanwhile, independent of the RO's 
actions, the AMC issued a November 2006 supplemental 
statement of the case (SSOC) as to these two issues (as well 
as the cardiac disorder claim).  Such a troubling instance of 
concurrent adjudication is unfortunately always a prospect 
when two "arms" of the same agency are involved in the 
processing of benefits.

In the rating decisions, the RO referred to certain 
psychiatric evidence, including treatment records from the VA 
Medical Center (VAMC) in Louisville, Kentucky, dated from 
April 2005 to February 2006, and a VA examination from March 
2006.  This evidence is significant because it was used to 
support a disability evaluation of 100 percent for the 
veteran's service-connected adjustment disorder with 
depressed mood.  This evidence has not been associated with 
the original claims file that is before the Board.  
Entitlement to Chapter 35 benefits and SMC could be affected 
by the evidence that the Louisville RO secured.  This is so 
because the criteria for these issues concern, among other 
things, disabilities that are considered totally disabling.  
Thus, the Board is unable to adjudicate the Chapter 35 and 
SMC claims because the record is incomplete relative to those 
issues.  As a result, in addition to clarifying the matter of 
representation, the temporary file must be integrated with 
the original claims file in order to have the newly acquired 
evidence available for review when the issues are re-
adjudicated.

As noted above, the AMC issued an SSOC as to the Chapter 35 
and SMC issues in November 2006.  However, it is clear that 
the AMC did not have the recent VA psychiatric treatment 
records or examination before it when it re-adjudicated these 
claims.  (The evidence is not listed in the "Evidence" 
section of the SSOC.)  An SSOC will be furnished when 
additional pertinent evidence is received after a previously 
issued SSOC.  38 C.F.R. § 19.31.  It should inform the 
veteran of any material changes or additions to the 
previously discussed information.  Id.  In this case, after 
the evidence in question is associated with the original 
claims file (and the representation issue is resolved), the 
remanded issues should be re-adjudicated and an SSOC should 
be issued with consideration of the new evidence.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake all steps necessary to 
associate with the veteran's original 
file the evidence identified by the 
Louisville RO in its recent rating 
decisions that is not already in the 
original file.  Integrate any temporary 
file with the original claims file.

2.  If he has not appointed a new 
representative (after the August 2005 
appointment of Ms. Girard), the veteran 
should be sent a letter notifying him 
that Barbara Girard has retired from the 
practice of law.  The veteran should then 
be given an opportunity to appoint a new 
representative and to supplement the 
record on appeal.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  
Consideration should be given to the RO's 
April and November 2006 decisions and to 
the AMC's November 2006 decision and any 
conflicts should be resolved.  If any 
benefit sought is not granted, the 
veteran and any duly appointed 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should reference any new evidence, 
including the evidence contained in the 
temporary file.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

